COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-15-00273-CR
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                          171st District Court
                                              §
 DAVID LOPEZ,                                              of El Paso County, Texas
                                              §
                        Appellee.                           (TC # 20140D00401)
                                              §

                                      JUDGMENT

       The Court has considered this cause on State’s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.